Order entered May 20, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-15-00547-CV

                            IN THE INTEREST OF K.V.K, A CHILD

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-12-19679

                                            ORDER
        On May 6, 2015, appellant Mother filed in this Court an affidavit of indigence, a copy of

which was sent to the trial court. Subsequently, appellee Father filed the attached contest. The

trial court’s online docket sheet reflects Father filed in the trial court a separate contest to the

same affidavit and a hearing on that contest is set May 21, 2015. Pursuant to Texas Rule of

Appellate Procedure 20.1(h)(4), we refer the contest Father filed in this Court to the trial court

and ORDER the Honorable David Lopez, Presiding Judge of the 256th Judicial District Court,

to consider this contest at the May 21st hearing.      See TEX. R. APP. P. 20.1(h)(4). We further

ORDER Dallas County District Clerk Felicia Pitre to file a supplemental clerk’s record

containing the order on the contests no later than June 1, 2015.

        We DIRECT the Clerk of this Court to send a copy of this order to Judge Lopez; Ms.

Pitre; and counsel for all parties.

                                                       /s/   CRAIG STODDART
                                                             JUSTICE